Citation Nr: 0127164	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to September 
1955.

This case initially arose from a rating decision of September 
1998 from the Jackson, Mississippi, Regional Office (RO).  In 
a decision dated in February 2001, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability finding that the veteran was not unable to 
maintain substantial gainful employment.  The appellant 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's February 2001 decision and remanded the case to the 
Board for further adjudication pursuant to an Order of the 
Court in response to a Motion to Remand filed by the appellee 
in that action.  This Remand is rendered pursuant to the 
Judgment and the instructions contained in the Motion to 
Remand.


REMAND

As noted in the Board's February 2001 decision and in the 
Motion to Remand, while the veteran's claims were pending, 
38 U.S.C.A. § 5100 et seq. was amended, effective for all 
pending claims.  Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), to be 
codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  As 
a result of these amendments, the VA is obligated to assist 
claimants in the development of their claims, unless there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

The Board's February 2001 decision specifically discussed how 
the duty to notify, advise, and assist the veteran had been 
satisfied in the present case through documentation present 
in the claims file.  Nonetheless, the Motion to Remand found 
that these explanations were inadequate and that the Board's 
decision was not clear as to how the requirements of the VCAA 
had been met.  Given the language in the Motion to Remand, 
and having reviewed the February 2001 Board decision, the 
Board finds no other way to satisfy the terms of the Motion 
to Remand other than to return the case to the RO so that 
notification letters can be sent to the veteran to ensure 
that all notice and advisory requirements of the VCAA have 
been met.  

While the Board sincerely regrets the delay involved in 
remanding this case, under the circumstances discussed above, 
the case is REMANDED to the RO for the following development:

1.  The RO should provide the veteran 
with written notification in keeping with 
the requirements of the VCAA, to include 
but not limited to, information regarding 
what is needed to substantiate his claim, 
the evidence currently of record in 
relation to his claim, any time 
limitations on the submission of evidence 
or the  obtaining of evidence by the RO.  
The RO should also ensure that compliance 
with 38 U.S.C. § 5103A governing duty to 
assist has been completed.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), to be 
codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




